UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03196 Cash Reserve Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS Cash Reserve Fund Prime Series June 30, 2011 Contents Cash Reserve Fund — Prime Series 3 Information About Your Fund's Expenses 5 Portfolio Summary 6 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 14 Notes to Financial Statements Cash Management Portfolio 20 Investment Portfolio 41 Statement of Assets and Liabilities 42 Statement of Operations 43 Statement of Changes in Net Assets 44 Financial Highlights 45 Notes to Financial Statements 49 Other Information 50 Summary of Management Fee Evaluation by Independent Fee Consultant 54 Summary of Administrative Fee Evaluation by Independent Fee Consultant 55 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return** Prime Shares Prime Institutional Shares Managed Shares* Beginning Account Value 1/1/11 $ $ $ Ending Account Value 6/30/11 $ $ $ Expenses Paid per $1,000*** $ $ $ Hypothetical 5% Fund Return** Prime Shares Prime Institutional Shares Managed Shares Beginning Account Value 1/1/11 $ $ $ Ending Account Value 6/30/11 $ $ $ Expenses Paid per $1,000*** $ $ $ * For the period from January 18, 2011 (commencement of operations) to June 30, 2011. ** Expenses include amounts allocated proportionally from the master portfolio. *** Expenses (hypothetical expenses if Managed Shares had been in existence from 1/1/2011) are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Prime Shares Prime Institutional Shares Managed Shares Cash Reserve Fund — Prime Series .27% .27% .28% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 6/30/11 12/31/10 Commercial Paper 27% 26% Municipal Investments 19% 11% Certificates of Deposit and Bank Notes 18% 20% Short-Term Notes 18% 14% Time Deposits 12% 19% Government & Agency Obligations 5% 10% Repurchase Agreements 1% — 100% 100% Weighted Average Maturity Cash Reserves Fund — Prime Series 30 days 47 days iMoneyNet First Tier Retail Money Fund Average* 39 days 39 days * The Funds are compared to their respective iMoneyNet category: First Tier Retail Money Funds Average — Category includes a widely recognized composite of money market funds that invest in only first tier (highest rating) securities. Portfolio holdings of First Tier funds include US Treasury, US Other, Repos, Time Deposits, Domestic Bank Obligations, Foreign Bank Obligations, First Tier Commercial Paper, Floating Rate Notes and Asset Backed Commercial Paper. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Portfolio's holdings, see page 20. A quarterly Fact Sheet is available upon request. Please see the Other Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Statement of Assets and Liabilities as of June 30, 2011 (Unaudited) Assets Investment in Cash Management Portfolio, at value $ Receivable for Fund shares sold Due from Advisor Other assets Total assets Liabilities Payable for Fund shares redeemed Distributions payable Other accrued expenses and payables Total liabilities Net assets, at value $ Net Assets Consist of Undistributed net investment income Accumulated net realized gain (loss) Paid-in capital Net assets, at value $ Net Asset Value Prime Shares Net Asset Value, offering and redemption price per share ($660,078,495 ÷ 660,133,724 outstanding shares of beneficial interest, $.001 par value, 9,000,000,000 shares authorized) $ Prime Institutional Shares Net Asset Value, offering and redemption price per share ($395,875,909 ÷ 395,903,508 outstanding shares of beneficial interest, $.001 par value, 3,200,000,000 shares authorized) $ Managed Shares Net Asset Value, offering and redemption price per share ($4,002 ÷ 4,002 outstanding shares of beneficial interest, $.001 par value, 200,000,000 shares authorized) $ The accompanying notes are an integral part of the financial statements. Statement of Operations for the six months ended June 30, 2011 (Unaudited) Investment Income Income and expenses allocated from Cash Management Portfolio: Interest $ Expenses* ) Net investment income allocated from Cash Management Portfolio Expenses: Administration fee Services to shareholders Distribution and service fees Professional fees Reports to shareholders Registration fees Directors' fees and expenses Other Total expenses before expense reductions Expense reductions ) Total expenses after expense reductions Net investment income (loss) Net realized gain (loss) allocated from Cash Management Portfolio Net increase (decrease) in net assets resulting from operations $ * Net of $34,914 Advisor reimbursement allocated from Cash Management Portfolio for the six months ended June 30, 2011. The accompanying notes are an integral part of the financial statements. Statement of Changes in Net Assets Increase (Decrease) in Net Assets Six Months Ended June 30, 2011 (Unaudited) Year Ended December 31, 2010 Operations: Net investment income $ $ Net realized gain (loss) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income: Prime Shares ) ) Prime Institutional Shares ) ) Managed Shares* (2 ) — Total distributions ) ) Fund share transactions: Proceeds from shares sold Reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from Fund share transactions ) ) Increase (decrease) in net assets ) ) Net assets at beginning of period Net assets at end of period (including undistributed net investment income of $77,579 and $75,462, respectively) $ $ * For the period from January 18, 2011 (commencement of operations) through June 30, 2011. The accompanying notes are an integral part of the financial statements. Financial Highlights Prime Shares Six Months Ended 6/30/11 (Unaudited) Years Ended 12/31, Period Ended 12/31/07a Years Ended 3/31, Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income *** *** Net realized gain (loss) * Total from investment operations *** Less distributions from: Net investment income )*** )*** ) Net asset value, end of period $ Total Return (%) b** b b b b** b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of net investment income (%) * * aFor the period from April 1, 2007 through December 31, 2007. bTotal return would have been lower had certain expenses not been reduced. cOn May 14, 2007, Cash Reserve Fund — Prime Series became a feeder of Cash Management Portfolio. Expense ratios disclosed prior to December 31, 2007 are for Cash Reserve Fund — Prime Series as a stand-alone fund. *Annualized ** Not annualized *** Amount is less than $.0005. Prime Institutional Shares Six Months Ended 6/30/11 (Unaudited) Years Ended 12/31, Period Ended 12/31/07a Years Ended 3/31, Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income *** Net realized gain (loss) * Total from investment operations *** Less distributions from: Net investment income )*** ) Net asset value, end of period $ Total Return (%) b** b b b b** b Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ millions) Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%)c * * Ratio of net investment income (%) * * aFor the period from April 1, 2007 through December 31, 2007. bTotal return would have been lower had certain expenses not been reduced. cOn May 14, 2007, Cash Reserve Fund — Prime Series became a feeder of Cash Management Portfolio. Expense ratios disclosed prior to December 31, 2007 are for Cash Reserve Fund — Prime Series as a stand-alone fund. *Annualized ** Not annualized *** Amount is less than $.0005. Managed Shares Period Ended 6/30/11 (Unaudited)a Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized gain (loss) Total from investment operations Less distributions from: Net investment income )*** Net asset value, end of period $ Total Return (%)b ** Ratios to Average Net Assets and Supplemental Data Net assets, end of period ($ thousands) 4 Ratio of expenses before expense reductions, including expenses allocated from Cash Management Portfolio (%) * Ratio of expenses after expense reductions, including expenses allocated from Cash Management Portfolio (%) * Ratio of net investment income (%) * aFor the period from January 18, 2011 (commencement of operations of Managed Shares class) to June 30, 2011 (Unaudited). bTotal return would have been lower had certain expenses not been reduced. *Annualized ** Not annualized *** Amount is less than $.0005. Notes to Financial Statements (Unaudited) A. Organization and Significant Accounting Policies Cash Reserve Fund — Prime Series (the "Fund") is a diversified series of Cash Reserve Fund, Inc., which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a diversified, open-end management investment company and is organized as a corporation under the laws of the state of Maryland. The Fund, a feeder fund, seeks to achieve its investment objective by investing all of its investable assets in a master portfolio, the Cash Management Portfolio (the "Portfolio''), an open-end management investment company registered under the 1940 Act and organized as a New York business trust advised by Deutsche Investment Management Americas Inc. ("DIMA'' or the "Advisor''), an indirect, wholly owned subsidiary of Deutsche Bank AG. A master/feeder fund structure is one in which a fund (a "feeder fund"), instead of investing directly in a portfolio of securities, invests most or all of its investment assets in a separate registered investment company (the "master fund") with substantially the same investment objective and policies as the feeder fund. Such a structure permits the pooling of assets of two or more feeder funds, preserving separate identities or distribution channels at the feeder fund level. At June 30, 2011, the Fund owned approximately 4% of the Portfolio. As of December 31, 2010, the Fund offered two classes of shares to investors: Cash Reserve Prime Shares ("Prime Shares") and Cash Reserve Prime Institutional Shares ("Prime Institutional Shares"). Effective January 18, 2011, the Fund commenced operations on a third share class: Cash Reserve Managed Shares. Investment income, realized gains and losses, and certain fund-level expenses and expense reductions, if any, were borne pro rata on the basis of relative net assets by the holders of all classes of shares, except that each class bears certain expenses unique to that class such as distribution and service fees, services to shareholders and certain other class-specific expenses. Differences in class-level expenses may result in payment of different per share dividends by class. All shares of the Fund have equal rights with respect to voting subject to class-specific arrangements. The Fund's financial statements are prepared in accordance with accounting principles generally accepted in the United States of America which require the use of management estimates. Actual results could differ from those estimates. The policies described below are followed consistently by the Fund in the preparation of its financial statements. The financial statements of the Portfolio, including the Investment Portfolio, are contained elsewhere in this report and should be read in conjunction with the Fund's financial statements. Security Valuation. The Fund records its investment in the Portfolio at value, which reflects its proportionate interest in the net assets of the Portfolio. Valuation of the securities held by the Portfolio is discussed in the notes to the Portfolio's financial statements included elsewhere in this report. Disclosure about the classification of fair value measurements is included in a table following the Portfolio's investment Portfolio. Federal Income Taxes. The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. The Fund has reviewed the tax positions for the open tax years as of December 31, 2010 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal periods/years remain open subject to examination by the Internal Revenue Service. Distribution of Income and Gains. Net investment income of the Fund is declared as a daily dividend and is distributed to shareholders monthly. The Fund may take into account capital gains and losses in its daily dividend declarations. The Fund may also make additional distributions for tax purposes if necessary. Permanent book and tax differences relating to shareholder distributions will result in reclassifications to paid in capital. Temporary book and tax differences will reverse in a subsequent period. There were no significant book to tax differences for the Fund. The tax character of current year distributions will be determined at the end of the current fiscal year. Contingencies. In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet been made. However, based on experience, the Fund expects the risk of loss to be remote. Other. The Fund receives an allocation of the Portfolio's net investment income and net realized gains and losses in proportion to its investment in the Portfolio. Expenses directly attributed to a fund are charged to that fund, while expenses which are attributable to the Corporation are allocated among the Funds in the Corporation on the basis of relative net assets. B. Fees and Transactions with Affiliates Management Agreement. Under the Investment Management Agreement with Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), an indirect, wholly owned subsidiary of Deutsche Bank AG, the Advisor serves as the investment manager to the Fund. The Advisor receives a management fee from the Portfolio pursuant to the master/feeder structure listed above in Note A. Administration Fee. Pursuant to an Administrative Services Agreement, DIMA provides most administrative services to the Fund. For all services provided under the Administrative Services Agreement, the Fund pays the Advisor an annual fee ("Administration Fee") of 0.10% of the Fund's average daily net assets, computed and accrued daily and payable monthly. For the period from January 18, 2011 through April 30, 2012, the Advisor has contractually agreed to waive its fees and/or reimburse certain operating expenses of Managed Shares Class to the extent necessary to maintain the operating expenses (excluding certain expenses such as extraordinary expenses, taxes, brokerage and interest) at 0.45%. In addition, the Advisor has agreed to voluntarily waive additional expenses. The waiver may be changed or terminated at any time without notice. Under this arrangement, the Advisor waived certain expenses of the Fund. Accordingly, for the six months ended June 30, 2011, the Administration Fee was $612,235, of which $80,338 was waived and $30,444 is unpaid. Service Provider Fees. DWS Investments Service Company ("DISC"), an affiliate of the Advisor, is the transfer agent, dividend-paying agent and shareholder service agent for the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"). DISC has delegated certain transfer agent, dividend-paying agent and shareholder service agent functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the six months ended June 30, 2011, the amounts charged to the Fund by DISC were as follows: Total Aggregated Waived Unpaid at June 30, 2011 Prime Shares $ $ $ Prime Institutional Shares — Managed Shares 3 3 — $ $ $ Distribution and Service Fees. DWS Investments Distributors, Inc. ("DIDI") is the Fund's Distributor. The Fund pays the Distributor an annual fee, pursuant to Rule 12b-1, based on its average daily net assets, which is calculated daily and payable monthly at 0.25% of the Prime Shares average daily net assets. For the six months ended June 30, 2011, the Distribution Fee was as follows: Total Aggregated Waived Annualized Effective Rates Prime Shares $ $ % The Fund pays the Distributor a shareholder servicing fee based on the average daily net assets which is calculated daily and paid monthly at a rate of 0.07% of Prime Shares and 0.15% of Managed Shares. The Distributor uses this fee to compensate third parties that provide shareholder services to their clients who own shares. For the six months ended June 30, 2011, the shareholder servicing fee was as follows: Total Aggregated Waived Annualized Effective Rates Prime Shares $ $ % Managed Shares 2 2 % $ $ Typesetting and Filing Service Fees. Under an agreement with DIMA, DIMA is compensated for providing typesetting and certain regulatory filing services to the Fund. For the six months ended June 30, 2011, the amount charged to the Fund by DIMA included in Statement of Operations under "reports to shareholders" aggregated $18,565, of which $755 was unpaid. Directors' Fees and Expenses. The Fund paid each Director not affiliated with the Advisor retainer fees plus specified amounts for various committee services and for the Board Chairperson. C. Concentration of Ownership From time to time, the Fund may have a concentration of several shareholders holding a significant percentage of shares outstanding. Investment activities of these shareholder accounts could have a material impact on the Fund. At June 30, 2011, there was one shareholder account that held approximately 75% of the outstanding shares of the Fund. D. Share Transactions The following table summarizes share and dollar activity in the Fund: Six Months Ended June 30, 2011 Year Ended December 31, 2010 Shares Dollars Shares Dollars Shares sold Prime Shares $ $ Prime Institutional Shares Managed Shares* — — $ $ Shares issued to shareholders in reinvestment of distributions Prime Shares $ $ Prime Institutional Shares Managed Shares* 2 2 — — $ $ Shares redeemed Prime Shares ) $ ) ) $ ) Prime Institutional Shares ) $ ) $ ) Net increase (decrease) Prime Shares ) $ ) ) $ ) Prime Institutional Shares ) ) Managed Shares* — — $ ) $ ) * For the period from January 18, 2011 (commencement of operations) through June 30, 2011. (The following financial statements of the Cash Management Portfolio should be read in conjunction with the Fund's financial statements.) Investment Portfolio as of June 30, 2011 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 17.9% ANZ National International Ltd., 144A, 3.25%, 4/2/2012 Bank Nederlandse Gemeenten NV, 6.0%, 3/26/2012 Bank of Montreal, 0.12%, 7/25/2011 Bank of Nova Scotia, 0.16%, 7/8/2011 BNP Paribas: 0.26%, 8/2/2011 0.33%, 8/15/2011 0.35%, 8/8/2011 Commonwealth Bank of Australia, 144A, 2.4%, 1/12/2012 Credit Agricole SA: 0.3%, 8/4/2011 0.39%, 7/22/2011 Dexia Credit Local, 144A, 2.375%, 9/23/2011 HSBC Bank PLC, 0.86%, 7/12/2011 International Finance Corp., 3.0%, 11/15/2011 Intesa Sanpaolo SpA, 0.25%, 7/5/2011 Lloyds TSB Bank PLC: 0.23%, 8/1/2011 0.27%, 7/1/2011 Mizuho Corporate Bank Ltd.: 0.18%, 7/25/2011 0.19%, 7/8/2011 National Australia Bank Ltd., 0.265%, 12/13/2011 National Bank of Canada, 0.18%, 8/30/2011 Natixis, 0.21%, 7/1/2011 Nederlandse Waterschapsbank NV, 1.375%, 2/17/2012 Nordea Bank Finland PLC: 0.28%, 7/5/2011 0.67%, 7/20/2011 Rabobank Nederland NV, 0.34%, 9/23/2011 Royal Bank of Scotland NV: 0.29%, 7/29/2011 0.31%, 7/1/2011 Royal Bank of Scotland PLC, 144A, 3.0%, 12/9/2011 Skandinaviska Enskilda Banken AB: 0.18%, 8/23/2011 0.2%, 8/17/2011 0.2%, 8/23/2011 0.215%, 7/8/2011 0.24%, 7/1/2011 Societe Generale: 0.2%, 7/5/2011 0.24%, 9/1/2011 0.29%, 7/7/2011 Sumitomo Mitsui Banking Corp.: 0.19%, 7/6/2011 0.19%, 7/8/2011 Svenska Handelsbanken AB: 0.24%, 7/6/2011 0.28%, 7/14/2011 Toronto-Dominion Bank, 0.17%, 8/2/2011 Total Certificates of Deposit and Bank Notes (Cost $4,770,460,283) Commercial Paper 26.8% Issued at Discount** Abbey National North America LLC, 0.35%, 8/29/2011 Argento Variable Funding: 144A, 0.25%, 8/4/2011 144A, 0.25%, 8/8/2011 144A, 0.26%, 8/1/2011 144A, 0.31%, 7/5/2011 Bank of Nova Scotia, 0.255%, 10/13/2011 Barclays Bank PLC: 0.22%, 9/1/2011 0.3%, 8/8/2011 0.3%, 8/10/2011 0.36%, 7/1/2011 BPCE SA: 0.27%, 7/26/2011 0.27%, 7/29/2011 Caisse d'Amortissement de la Dette Sociale: 0.21%, 7/7/2011 0.22%, 8/5/2011 0.24%, 9/19/2011 0.25%, 7/25/2011 DnB NOR Bank ASA, 0.21%, 10/3/2011 Erste Abwicklungsanstalt: 0.33%, 11/8/2011 0.36%, 12/14/2011 0.37%, 1/9/2012 0.37%, 1/17/2012 0.39%, 2/16/2012 0.4%, 3/14/2012 General Electric Capital Corp.: 0.16%, 8/23/2011 0.19%, 7/18/2011 General Electric Capital Services, Inc., 0.27%, 10/17/2011 Grampian Funding LLC: 144A, 0.25%, 8/9/2011 144A, 0.26%, 7/14/2011 144A, 0.26%, 7/19/2011 144A, 0.27%, 7/13/2011 144A, 0.28%, 7/7/2011 144A, 0.28%, 7/8/2011 144A, 0.28%, 7/11/2011 Johnson & Johnson: 144A, 0.17%, 7/18/2011 144A, 0.19%, 8/22/2011 144A, 0.2%, 8/22/2011 144A, 0.2%, 8/30/2011 144A, 0.22%, 10/4/2011 144A, 0.22%, 11/10/2011 144A, 0.23%, 8/5/2011 144A, 0.23%, 8/8/2011 Kells Funding LLC: 144A, 0.3%, 1/26/2012 144A, 0.35%, 2/17/2012 144A, 0.37%, 3/19/2012 144A, 0.37%, 4/10/2012 144A, 0.38%, 4/17/2012 144A, 0.39%, 7/5/2011 144A, 0.39%, 9/1/2011 144A, 0.39%, 9/6/2011 144A, 0.4%, 7/1/2011 LMA Americas LLC, 144A, 0.25%, 7/5/2011 Natixis Commercial Paper Corp.: 0.28%, 8/10/2011 0.34%, 7/1/2011 New York Life Capital Corp., 144A, 0.16%, 7/1/2011 NRW.Bank: 0.22%, 7/14/2011 0.24%, 11/1/2011 Rabobank USA Financial Corp.: 0.25%, 9/8/2011 0.34%, 10/11/2011 Salisbury Receivables Co., LLC, 144A, 0.13%, 7/18/2011 Sanofi: 0.26%, 7/14/2011 0.3%, 8/15/2011 0.3%, 8/16/2011 0.31%, 8/18/2011 SBAB Bank AB: 144A, 0.32%, 8/3/2011 144A, 0.35%, 7/19/2011 144A, 0.37%, 7/14/2011 144A, 0.39%, 7/5/2011 144A, 0.39%, 7/7/2011 Scaldis Capital LLC, 0.21%, 7/27/2011 Shell International Finance BV, 0.345%, 7/5/2011 Straight-A Funding LLC: 144A, 0.12%, 7/12/2011 144A, 0.15%, 8/16/2011 Swedbank AB: 0.26%, 7/13/2011 0.26%, 7/25/2011 0.26%, 7/27/2011 0.26%, 8/1/2011 0.27%, 7/11/2011 0.27%, 7/26/2011 0.29%, 7/7/2011 0.3%, 7/6/2011 0.32%, 7/7/2011 0.34%, 7/1/2011 0.34%, 7/5/2011 0.34%, 7/6/2011 Tasman Funding, Inc.: 144A, 0.23%, 9/6/2011 144A, 0.28%, 7/7/2011 Toronto Dominion Holdings USA, Inc., 0.135%, 7/15/2011 Total Capital Canada Ltd., 144A, 0.31%, 9/15/2011 UOB Funding LLC: 0.23%, 8/16/2011 0.32%, 7/20/2011 0.42%, 10/13/2011 Victory Receivables Corp.: 144A, 0.18%, 7/5/2011 144A, 0.18%, 7/6/2011 144A, 0.18%, 7/14/2011 Walt Disney Co.: 0.08%, 7/8/2011 0.11%, 8/5/2011 0.14%, 7/29/2011 Westpac Banking Corp.: 0.19%, 7/29/2011 0.225%, 9/6/2011 0.31%, 11/7/2011 Total Commercial Paper (Cost $7,113,306,428) Government & Agency Obligations 5.2% Foreign Government Obligations 0.3% Kingdom of Denmark, 2.75%, 11/15/2011 Other Government Related (a) 0.9% European Investment Bank, 0.11%, 8/15/2011 International Bank for Reconstruction & Development: 0.059%**, 8/8/2011 0.24%*, 7/13/2011 US Government Sponsored Agencies 3.1% Federal Farm Credit Bank: 0.17%*, 11/2/2011 0.258%**, 10/20/2011 0.318%**, 12/16/2011 Federal Home Loan Bank: 0.001%**, 7/1/2011 0.089%**, 9/21/2011 0.13%, 1/23/2012 0.237%*, 10/6/2011 0.25%, 10/28/2011 0.26%, 11/23/2011 0.26%, 11/29/2011 0.267%**, 9/12/2011 Federal Home Loan Mortgage Corp.: 0.119%**, 1/11/2012 0.129%**, 10/24/2011 0.15%*, 2/10/2012 Federal National Mortgage Association: 0.028%**, 7/14/2011 0.077%**, 7/21/2011 0.086%*, 7/27/2011 0.118%**, 8/22/2011 0.147%**, 8/22/2011 0.149%**, 10/20/2011 0.165%**, 9/14/2011 0.189%**, 1/3/2012 US Treasury Obligations 0.9% US Treasury Bills: 0.005%**, 7/14/2011 0.005%**, 9/1/2011 0.01%**, 8/11/2011 0.015%**, 8/11/2011 0.02%**, 8/4/2011 0.03%**, 8/25/2011 0.03%**, 9/8/2011 0.035%**, 9/15/2011 0.037%**, 8/11/2011 0.04%**, 8/18/2011 0.045%**, 8/25/2011 0.045%**, 12/8/2011 0.05%**, 11/17/2011 0.05%**, 11/25/2011 0.065%**, 7/14/2011 0.08%**, 7/7/2011 0.095%**, 7/7/2011 0.115%**, 10/13/2011 0.16%**, 9/29/2011 US Treasury Notes: 4.5%, 11/30/2011 4.625%, 8/31/2011 Total Government & Agency Obligations (Cost $1,382,058,238) Short-Term Notes* 17.6% Abbey National Treasury Services PLC, 0.38%, 9/2/2011 Australia & New Zealand Banking Group Ltd., 144A, 0.31%, 1/20/2012 Bank of Nova Scotia: 0.17%, 11/4/2011 0.2%, 8/25/2011 0.25%, 9/12/2011 0.33%, 12/8/2011 Barclays Bank PLC, 0.505%, 7/19/2011 Bayerische Landesbank, 0.245%, 7/23/2012 Caisse d'Amortissement de la Dette Sociale, 144A, 0.273%, 5/25/2012 Canadian Imperial Bank of Commerce: 0.18%, 8/8/2011 0.265%, 4/26/2012 0.269%, 10/11/2011 Commonwealth Bank of Australia: 144A, 0.288%, 2/3/2012 144A, 0.29%, 4/30/2012 General Electric Capital Corp., 0.33%, 8/15/2011 International Business Machines Corp., 0.852%, 7/28/2011 JPMorgan Chase Bank NA, 0.275%, 7/9/2012 Kells Funding LLC: 144A, 0.279%, 5/4/2012 144A, 0.285%, 1/19/2012 144A, 0.287%, 8/15/2011 144A, 0.289%, 1/9/2012 144A, 0.291%, 2/27/2012 144A, 0.315%, 2/24/2012 144A, 0.323%, 4/16/2012 Lloyds TSB Bank PLC, 0.265%, 5/11/2012 Metropolitan Life Global Funding I, 144A, 2.304%, 7/1/2011 Nordea Bank Finland PLC, 0.523%, 2/3/2012 Rabobank Nederland NV: 0.26%, 5/16/2012 0.269%, 1/10/2012 0.28%, 4/24/2012 0.29%, 8/8/2011 144A, 0.33%, 6/15/2012 144A, 0.396%, 9/28/2011 Royal Bank of Canada: 0.27%, 8/16/2011 0.29%, 8/12/2011 0.923%, 7/29/2011 Societe Generale, 0.19%, 8/1/2011 Svenska Handelsbanken AB: 144A, 0.291%, 6/29/2012 144A, 0.403%, 11/9/2011 Toronto-Dominion Bank, 0.209%, 5/11/2012 Westpac Banking Corp.: 0.25%, 10/12/2011 0.264%, 2/13/2012 0.27%, 11/21/2011 0.279%, 5/9/2012 144A, 0.323%, 10/28/2011 0.34%, 1/10/2012 Total Short-Term Notes (Cost $4,673,347,631) Time Deposits 11.4% Bank of Nova Scotia, 0.0001%, 7/1/2011 Barclays Bank PLC, 0.02%, 7/1/2011 Citibank NA: 0.07%, 7/1/2011 0.09%, 7/5/2011 0.12%, 7/7/2011 KBC Bank NV, 0.0001%, 7/1/2011 National Australia Bank Ltd., 0.01%, 7/1/2011 State Street Euro Dollar, 0.01%, 7/1/2011 Svenska Handelsbanken AB, 0.0001%, 7/1/2011 Total Time Deposits (Cost $3,036,508,176) Municipal Investments 18.0% Albemarle County, VA, Economic Development Authority, Hospital Revenue, Martha Jefferson Hospital, Series B, 0.08%***, 10/1/2048, LOC: Branch Banking & Trust Allegheny County, PA, RBC Municipal Products, Inc. Trust Certificates, Series E-16, 144A, 0.09%***, 4/15/2039, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Appleton, WI, Redevelopment Authority Revenue, Fox Cities Performing Arts Center, Inc., Series B, 0.1%***, 6/1/2036, LOC: JPMorgan Chase Bank Arizona, Board of Regents, State University Systems Revenue, Series A, 0.05%***, 7/1/2034, LOC: Lloyds TSB Bank PLC Arizona, Health Facilities Authority Revenue, Banner Health System, Series B, 0.04%***, 1/1/2035, LOC: Scotiabank Arizona, Health Facilities Authority Revenue, Catholic West: Series A, 0.07%***, 7/1/2035, LOC: JPMorgan Chase Bank Series B, 0.09%***, 7/1/2035, LOC: Bank of America NA Atlanta, GA, Airport Revenue, 0.3%, 8/4/2011 Beaver County, PA, Industrial Development Authority, Pollution Control Revenue, FirstEnergy Nuclear Generation Corp., Series B, 0.06%***, 12/1/2035, GTY: FirstEnergy Solutions, LOC: Citibank NA BlackRock Municipal Intermediate Duration Fund, Inc., Series W-7-2871, 144A, AMT, 0.24%***, 3/1/2041, LIQ: JPMorgan Chase Bank BlackRock MuniHoldings New Jersey Quality Fund, Inc., Series W-7-1727, 144A, 0.29%***, 7/1/2041, LIQ: Bank of America NA BlackRock MuniHoldings New York Quality Fund, Inc., Series W-7-2436, 144A, 0.29%***, 7/1/2041, LIQ: Bank of America NA BlackRock MuniYield Fund, Inc., Series W-7-2514, 144A, 0.29%***, 7/1/2041, LIQ: Bank of America NA BlackRock MuniYield Quality Fund III, Inc., 144A, 0.29%***, 6/1/2041, LIQ: Citibank NA BlackRock MuniYield California Quality Fund, Inc., Series W-7-1665, 144A, AMT, 0.29%***, 5/1/2041, LIQ: Citibank NA BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.29%***, 5/1/2041, LIQ: Citibank NA Blount County, TN, Public Building Authority, Local Government Public Improvement: Series E-5-A, 0.1%***, 6/1/2030, LOC: Branch Banking & Trust Series E-5-B, 0.1%***, 6/1/2042, LOC: Branch Banking & Trust California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Crossing Apartments, Series A, AMT, 0.08%***, 12/15/2037, LIQ: Fannie Mae California, Bay Area Toll Authority, Toll Bridge Revenue: Series D-2, 0.03%***, 4/1/2047, LOC: JPMorgan Chase Bank Series A-1, 144A, 0.04%***, 4/1/2047, LOC: Bank of America NA Series A-2, 0.04%***, 4/1/2047, LOC: Union Bank NA California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series D-1, 0.03%***, 4/1/2045, LOC: Lloyds TSB Bank PLC Series C-1, 0.04%***, 4/1/2047, LOC: JPMorgan Chase Bank Series E-3, 0.04%***, 4/1/2047, LOC: Bank of America NA California, Board of Regents, State University Systems Revenue, 0.17%, 7/7/2011 California, Housing Finance Agency Revenue, Series A, AMT, 0.07%***, 8/1/2035, LOC: Fannie Mae & Freddie Mac California, Housing Finance Agency Revenue, Home Mortgage, Series D, 144A, AMT, 0.07%***, 2/1/2040, LOC: Fannie Mae & Freddie Mac California, Housing Finance Agency Revenue, Multi-Family Housing: Series A, AMT, 0.06%***, 2/1/2041, LOC: Fannie Mae, Freddie Mac Series C, AMT, 0.06%***, 2/1/2033, LOC: Fannie Mae, Freddie Mac Series C, AMT, 0.06%***, 8/1/2037, LOC: Fannie Mae, Freddie Mac Series III-D, AMT, 0.06%***, 2/1/2038, LOC: Fannie Mae, Freddie Mac California, State General Obligation, Series B-1, 0.06%***, 5/1/2040, LOC: Bank of America NA California, Statewide Communities Development Authority Revenue, Series 2089, 144A, 0.09%***, 10/1/2036, GTY: Wells Fargo & Co., LIQ: Wells Fargo Bank NA California, Statewide Communities Development Authority Revenue, LA County Museum of Art, Series B, 0.05%***, 12/1/2037, LOC: Union Bank NA California, Statewide Communities Development Authority Revenue, Retirement Housing Foundation, 0.08%***, 9/1/2030, LOC: KBC Bank NV California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Bay Vista At Meadow Park, Series NN-1, AMT, 0.08%***, 11/15/2037, LIQ: Fannie Mae California, Wells Fargo Stage Trust, Series 25C, 144A, 0.09%***, 11/1/2041, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Carroll County, KY, Environmental Facilities Revenue, Utilities Company Project, Series A, AMT, 0.1%***, 2/1/2032, LOC: Sumitomo Mitsui Banking Channahon, IL, Morris Hospital Revenue, 0.08%***, 12/1/2034, LOC: US Bank NA Clark County, NV, Passenger Facility Charge Revenue, McCarran International Airport, Series F-2, 0.11%***, 7/1/2022, LOC: Union Bank NA Cleveland, OH, Airport Systems Revenue, Series D, 0.08%***, 1/1/2024, LOC: PNC Bank NA Cleveland-Cuyahoga County, OH, Port Authority Revenue, Carnegie/89th Garage Project, 0.07%***, 1/1/2037, LOC: JPMorgan Chase Bank Cohoes, NY, Industrial Development Agency, Urban Cultural Park Facility Revenue, Eddy Cohoes Project, 0.06%***, 12/1/2033, LOC: Bank of America NA Colorado, Educational & Cultural Facilities Authority Revenue, Fremont Christian School Project, 0.06%***, 6/1/2038, LOC: US Bank NA Colorado, Health Facilities Authority Revenue, Covenant Retirement, Series A, 0.08%***, 12/1/2029, LOC: LaSalle Bank NA Colorado, Health Facilities Authority Revenue, Fraiser Meadows Community Project, 0.08%***, 6/1/2038, LOC: JPMorgan Chase Bank Colorado, Housing & Finance Authority, Series I-A1, 144A, 0.13%***, 10/1/2036, LIQ: Barclays Bank PLC (b) Colorado, Housing Finance Authority, Single Family Mortgage Revenue: "I", Series B-1, 0.14%***, 5/1/2038, LOC: Fannie Mae & Freddie Mac (b) "I", Series A-2, 0.15%***, 5/1/2038, LOC: Fannie Mae & Freddie Mac (b) Colorado, Meridian Village Metropolitan, RBC Municipal Products, Inc. Trust, Series C-11, 144A, 0.09%***, 12/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Colorado Springs, CO, Utilities Revenue, Series C, 0.07%***, 11/1/2040, SPA: JPMorgan Chase Bank Columbus, OH, Regional Airport Authority Revenue, Pooled Financing Program, Series A, 0.09%***, 1/1/2030, LOC: US Bank NA Contra Costa County, CA, Multi-Family Housing Revenue, Creekview Apartments, Series B, 144A, AMT, 0.08%***, 7/1/2036, LIQ: Freddie Mac Cuyahoga County, OH, Housing Revenue, Euclid Avenue Housing Corp., Series A, 0.08%***, 8/1/2042, LOC: PNC Bank NA District of Columbia, University Revenue, Wells Fargo Stage Trust, Series 57C, 144A, 0.1%***, 4/1/2034, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Erie County, PA, Hospital Authority, Health Facilities Revenue, St. Mary's Home Erie Project, Series A, 0.13%***, 7/1/2038, LOC: Bank of America NA Florida, Development Finance Corp., Enterprise Board Industrial Development Program, Out of Door Academy, 0.11%***, 7/1/2038, LOC: Northern Trust Co. Florida, Gulf Coast University Financing Corp., Capital Improvement Revenue, Housing Project, Series A, 0.06%***, 2/1/2038, LOC: Bank of America NA Florida, Halifax Hospital Medical Center Revenue, 0.08%***, 6/1/2048, LOC: JPMorgan Chase & Co. Florida, Housing Finance Corp., Multi-Family Revenue, Victoria Park, Series J-1, 0.1%***, 10/15/2032, LIQ: Fannie Mae Florida, Keys Aqueduct Authority Water Revenue, 0.05%***, 9/1/2035, LOC: TD Bank NA Florida, Sunshine State Governmental Financing Commission Revenue, Miami Dade County Program, Series B, 0.07%***, 9/1/2032, LOC: JPMorgan Chase Bank Fort Smith, AR, Mitsubishi Power Systems Revenue, Recovery Zone Facility Bonds, 0.13%***, 10/1/2040, LOC: Bank of Tokyo-Mitsubishi UFJ Fremont, CA, Certificates of Participation, 0.06%***, 8/1/2038, LOC: US Bank NA Galveston County, TX, General Obligation, Series R-11275WF, 144A, 0.08%***, 8/1/2023, GTY: Wells Fargo & Co., INS: NATL, LIQ: Wells Fargo & Co. Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 0.09%***, 8/1/2040, SPA: Royal Bank of Canada Georgia, Metropolitan Rapid Transportation Authority, Sales Tax Revenue, Series A, 144A, 0.06%***, 7/1/2025, LOC: JPMorgan Chase Bank Georgia, Private Colleges & Universities Authority Revenue, Emory University, Series C-4, 0.04%***, 9/1/2036 Georgia, Private Colleges & Universities Authority Revenue, Mercer University Project, Series A, 0.09%***, 10/1/2036, LOC: Branch Banking & Trust Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Hermann Hospital Systems, Series D-3, 0.1%***, 6/1/2029, LOC: Bank of America NA Hawaii, Pacific Health Special Purpose Revenue, Department of Budget & Finance: Series B-1, 0.07%***, 7/1/2033, LOC: JPMorgan Chase Bank Series B-2, 0.07%***, 7/1/2033, LOC: JPMorgan Chase Bank Highlands County, FL, Health Facilities Authority Revenue, Adventist Health Hospital: Series F, 0.06%***, 11/15/2035, LOC: Wells Fargo Bank NA Series D, 0.08%***, 11/15/2037, LOC: Bank of America NA Houston, TX, RBC Municipal Products, Inc. Trust Certificates, Utility Systems Revenue, Series E-14, 144A, 0.09%***, 5/15/2034, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Houston, TX, Water & Sewer System Revenue, Series 27TPZ, 144A, 0.08%***, 12/1/2028, GTY: Wells Fargo Bank NA, INS: AGMC, LIQ: Wells Fargo Bank NA, LOC: Wells Fargo Bank NA Idaho, Health Facilities Authority Revenue, St. Luke's Health Systems Project, Series A, 0.08%***, 11/1/2043, LOC: Wells Fargo Bank NA Illinois, Development Finance Authority Revenue, Chicago Symphony Project, 0.08%***, 12/1/2033, LOC: Bank One NA Illinois, Eclipse Funding Trust, Solar Eclipse, Springfield Electric Revenue, Series 2006-0007, 144A, 0.08%***, 3/1/2030, LIQ: US Bank NA, LOC: US Bank NA Illinois, Educational Facilities Authority Revenues, Field Museum of Natural History, 144A, 0.09%***, 11/1/2032, LOC: Bank of America NA Illinois, Finance Authority Revenue: Series A, 0.08%***, 11/15/2022, INS: Radian, LOC: JPMorgan Chase Bank Series 15C, 144A, 0.1%***, 10/1/2040, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Illinois, Finance Authority Revenue, Rehabilitation Institute of Chicago, Series A, 0.06%***, 4/1/2039, LOC: JPMorgan Chase Bank Illinois, State Toll Highway Authority Revenue, Series A-1A, 0.09%***, 1/1/2031, INS: AGMC, SPA: JPMorgan Chase Bank Indiana, Finance Authority Hospital Revenue, Community Foundation of Northwest Indiana, 0.06%***, 8/1/2029, LOC: Harris NA Indiana, Finance Authority Hospital Revenue, Parkview Health Systems, Series B, 0.06%***, 11/1/2039, LOC: Wells Fargo Bank NA Indiana, Finance Authority Hospital Revenue, Indiana University Health: Series A, 0.05%***, 3/1/2033, LOC: Northern Trust Co. Series J, 0.14%***, 3/1/2033, LOC: JPMorgan Chase Bank (b) Indiana, IPS Multi-School Building Corp., Series R-885WF, 144A, 0.09%***, 1/15/2025, GTY: Wells Fargo & Co., INS: AGMC, LIQ: Wells Fargo & Co. Indiana, State Finance Authority Revenue, Ascension Health Credit Group, Series E-7, 0.06%***, 11/15/2033 Indiana, Wells Fargo Stage Trust, Series 41C, 144A, 0.1%***, 1/1/2021, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Irvine Ranch, CA, Water District, 0.05%***, 1/1/2021, LOC: Sumitomo Mitsui Banking Jacksonville, FL, Electronic Systems Revenue, 0.15%, 7/6/2011 Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Series B-3, 0.16%***, 7/1/2033, LOC: Mizuho Corporate Bank (b) Kansas, State Department of Transportation Highway Revenue: Series A-5, 0.05%***, 9/1/2015, SPA: US Bank NA Series C-2, 0.05%***, 9/1/2022, SPA: JPMorgan Chase Bank Series C-3, 0.05%***, 9/1/2023, SPA: JPMorgan Chase Bank Kansas City, MO, Industrial Development Authority, Student Housing Facilities Revenue, Oak Street West Student, 144A, 0.09%***, 8/1/2038, LOC: Bank of America NA Kansas City, MO, Special Obligation, H. Roe Bartle Scout Reservation, Series E, 0.09%***, 4/15/2034, LOC: Bank of America NA Knox County, TN, Health Education & Housing Facilities Board, Hospital Facilities Revenue, Covenant Health, Series B, 0.09%***, 1/1/2033, LOC: Bank of America NA Ladysmith, WI, Industrial Development Revenue, Indeck Ladysmith LLC Project, Series A, 0.08%***, 8/1/2027, LOC: Wells Fargo Bank NA Lincoln County, WY, Pollution Control Revenue, Pacificorp Project, 0.08%***, 1/1/2016, LOC: Wells Fargo Bank NA Los Angeles County, CA, Multi-Family Housing Authority Revenue, Canyon Country Villas Project, Series H, 0.06%***, 12/1/2032, LIQ: Freddie Mac Maine, State Housing Authority, Mortgage Purchase Revenue, Series D, AMT, 0.11%***, 11/15/2042, SPA: KBC Bank NV Maricopa County, AZ, Industrial Development Authority, Senior Living Facilities Revenue, Christian Care Apartments, Series A, 0.08%***, 9/15/2035, LIQ: Fannie Mae Maryland, State Health & Higher Educational Facilities Authority Revenue, Suburban Hospital, 0.08%***, 7/1/2029, LOC: PNC Bank NA Maryland, State Health & Higher Educational Facilities Authority Revenue, Upper Chesapeake Hospital, Series B, 0.1%***, 1/1/2043, LOC: Branch Banking & Trust Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assistance: Series A-1, 0.05%***, 1/1/2029, SPA: TD Bank NA Series A-3, 0.06%***, 1/1/2039, LOC: Bank of America NA Series A-4, 0.03%***, 1/1/2039, SPA: Barclays Bank PLC Massachusetts, State Development Finance Agency Revenue, Clark University, 0.07%***, 10/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, The Fay School, Inc., 0.09%***, 4/1/2038, LOC: TD Bank NA Massachusetts, State Development Finance Agency Revenue, Wentworth Institute of Technology, 0.08%***, 10/1/2030, LOC: RBS Citizens NA Massachusetts, State General Obligation: Series A, 0.05%***, 9/1/2016, SPA: JPMorgan Chase Bank Series B, 0.07%***, 3/1/2026, SPA: Bank of America NA Massachusetts, State Health & Educational Facilities Authority Revenue, Hillcrest Extended Care Services, Inc., Series A, 0.12%***, 10/1/2026, LOC: Bank of America NA Massachusetts, State Water Resources Authority: Series C-1, 0.06%***, 11/1/2026, SPA: Bank of America NA Series C-2, 0.06%***, 11/1/2026, SPA: Barclays Bank PLC Series A-3, 0.06%***, 8/1/2037, SPA: Wells Fargo Bank NA Michigan, Finance Authority, School Loan: Series C, 0.15%***, 9/1/2050, LOC: Bank of Montreal (b) Series B, 0.16%***, 9/1/2050, LOC: PNC Bank NA (b) Michigan, Higher Education Facilities Authority Revenue, Limited Obligation, Hope College, Series B, 0.1%***, 4/1/2032, LOC: PNC Bank NA Michigan, RBC Municipal Products, Inc. Trust, Series L-25, 144A, AMT, 0.13%***, 9/1/2033, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Minnesota, State Housing Finance Agency, Residential Housing: Series C, AMT, 0.08%***, 1/1/2037, SPA: State Street Bank & Trust Co. Series I, AMT, 0.09%***, 1/1/2036, SPA: Lloyds TSB Bank PLC Minnesota, State Housing Finance Agency, Residential Housing Finance, Series M, AMT, 0.08%***, 1/1/2036, SPA: Lloyds TSB Bank PLC Minnesota, State Office of Higher Education Revenue, Supplementary Student, Series A, 0.16%***, 12/1/2043, LOC: US Bank NA (b) Mississippi, Business Finance Corp., Gulf Opportunity Zone, Chevron USA, Inc.: Series C, 0.05%***, 12/1/2030, GTY: Chevron Corp. Series B, 0.06%***, 12/1/2030, GTY: Chevron Corp. Monroe County, GA, Development Authority Pollution Control Revenue, Oglethorpe Power Corp., Series B, 0.06%***, 1/1/2036, LOC: JPMorgan Chase Bank Nashville & Davidson County, TN, Metropolitan Government, Health & Educational Facilities Board Revenue, Vanderbilt University, Series A, 0.06%***, 10/1/2030 Nevada, Housing Division, Multi-Unit Housing, Apache Project, Series A, AMT, 0.08%***, 10/15/2032, LIQ: Fannie Mae Nevada, Housing Division, Single Family Mortgage Revenue, Series A, AMT, 0.13%***, 10/1/2039, SPA: JPMorgan Chase Bank New Jersey, Health Care Facilities Financing Authority Revenue, Southern Ocean County Hospital, 144A, 0.05%***, 7/1/2036, LOC: Wells Fargo Bank NA New Jersey, State Educational Facilities Authority Revenue, Seton Hall University, Series D, 0.05%***, 7/1/2037, LOC: TD Bank NA New Mexico, Educational Assistance Foundation, Series A-1, AMT, 0.14%***, 4/1/2034, LOC: Royal Bank of Canada New York, Eagle Tax-Exempt Trust, Class A, 144A, 0.09%***, 6/15/2035, LIQ: Citibank NA New York, Metropolitan Transportation Authority, 0.26%, 7/6/2011 New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A-1, 0.05%***, 11/1/2031, LOC: Morgan Stanley Bank New York, State Dormitory Authority Revenues, Non-State Supported Debt, St. John's University, Series B-2, 0.04%***, 7/1/2037, LOC: Bank of America NA New York, State Dormitory Authority Revenues, Secondary Issues, Series R-12121, 0.09%***, 4/1/2015, LIQ: Citibank NA New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series D, 0.06%***, 7/1/2031, LOC: TD Bank NA New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co. of New York, Inc.: Series A-1, 144A, 0.06%***, 5/1/2039, LOC: Mizuho Corporate Bank Series A-2, 144A, 0.06%***, 5/1/2039, LOC: Mizuho Corporate Bank Series C-1, 144A, AMT, 0.08%***, 11/1/2039, LOC: Mizuho Corporate Bank Series C-3, 144A, AMT, 0.08%***, 11/1/2039, LOC: Mizuho Corporate Bank New York, State Environmental Facilities Corp., Clean Water & Drinking, Series R-12273, 144A, 0.09%***, 11/15/2011, SPA: Citibank NA New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.07%***, 5/15/2037, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, 316 Eleventh Avenue Housing, Series A, AMT, 0.07%***, 5/15/2041, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, 88 Leonard Street, Series A, 144A, 0.12%***, 11/1/2037, LOC: Landesbank Hessen-Thuringen (b) New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.1%***, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Helena Housing, Series A, AMT, 0.07%***, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Historic Front Street, Series A, 0.07%***, 11/1/2036, LOC: Landesbank Hessen-Thuringen New York, State Housing Finance Agency Revenue, Rip Van Winkle House LLC, Series A, 144A, AMT, 0.1%***, 11/1/2034, LIQ: Freddie Mac New York, State Housing Finance Agency Revenue, West 38 Street, Series A, AMT, 0.07%***, 5/15/2033, LIQ: Fannie Mae New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Housing, Series A, 0.04%***, 11/1/2044, LOC: Wells Fargo Bank NA New York, Triborough Bridge & Tunnel Authority Revenues, Series C, 144A, 0.06%***, 1/1/2032, SPA: JPMorgan Chase Bank New York, Wells Fargo Stage Trust, Series 11C, 144A, 0.1%***, 11/15/2037, LIQ: Wells Fargo Bank NA New York City, NY, Health & Hospital Corp. Revenue, Health Systems, Series C, 144A, 0.05%***, 2/15/2031, LOC: TD Bank NA New York City, NY, Transitional Finance Authority Revenue, Series 3866, 144A, 0.06%***, 8/1/2011, LIQ: JPMorgan Chase & Co. New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series B-3, 0.05%***, 11/1/2028, SPA: JPMorgan Chase Bank Series G-5, 0.06%***, 5/1/2034, SPA: Barclays Bank PLC New York, NY, General Obligation: Series C-3A, 0.04%***, 8/1/2020, LIQ: Bank of Nova Scotia Series C-3B, 0.05%***, 8/1/2020, LIQ: Lloyds TSB Bank PLC Series A-6, 144A, 0.06%***, 8/1/2031, LOC: Mizuho Corporate Bank North Carolina, Capital Facilities Finance Agency, Educational Facilities Revenue, Forsyth Country Day School, 0.1%***, 12/1/2031, LOC: Branch Banking & Trust North Carolina, Medical Care Commission, Health Care Facilities Revenue, First Mortgage Deerfield Episcopal Retirement Community, Inc., Series B, 0.1%***, 11/1/2038, LOC: Branch Banking & Trust North Texas, Higher Education Authority, Inc., Student Loan Revenue, Series B, AMT, 0.09%***, 12/1/2035, LOC: Bank of America NA Nuveen Select Quality Municipal Fund, Inc., Series 1-2525, 144A, 0.29%*, 5/5/2041, LIQ: Barclays Bank PLC Ohio, Housing Finance Agency, Residential Mortgage-Backed Revenue, Series F, AMT, 0.07%***, 3/1/2037, SPA: Citibank NA Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series N, AMT, 0.07%***, 9/1/2036, SPA: State Street Bank & Trust Co. Ohio, Water Development Authority, Pollution Control Facilities Revenue, Series 12C, 144A, 0.1%***, 3/1/2031, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Oklahoma, Development Finance Authority, Continuing Care Retirement, Inverness Village Project, Series A, 0.1%***, 1/1/2042, LOC: KBC Bank NV Oklahoma, State Turnpike Authority Revenue: Series B, 0.09%***, 1/1/2028, SPA: Royal Bank of Canada Series D, 0.09%***, 1/1/2028, SPA: Royal Bank of Canada Oregon, State Facilities Authority Revenue, Childpeace Montessori, Series A, 0.09%***, 10/1/2037, LOC: Bank of The West Oklahoma, Wells Fargo Stage Trust, Series 67C, 144A, 0.1%***, 9/1/2037, LIQ: Wells Fargo Bank NA Palm Beach County, FL, Solid Waste Authority Revenue, 1.0%, Mandatory Put 1/12/2012 @ 100, 10/1/2031 Philadelphia, PA, Airport Revenue, Series C, AMT, 0.08%***, 6/15/2025, LOC: TD Bank NA Piedmont, SC, Municipal Power Agency, Electric Revenue: Series B, 0.04%***, 1/1/2034, LOC: US Bank NA Series C, 0.06%***, 1/1/2034, LOC: TD Bank NA Pinellas County, FL, Health Facilities Authority Revenue, Baycare Health Systems, Series A2, 0.08%***, 11/1/2038, LOC: Northern Trust Co. Raleigh Durham, NC, Airport Authority Revenue, Series C, 0.08%***, 5/1/2036, LOC: US Bank NA Sacramento County, CA, Multi-Family Housing Authority Revenue, Sierra Sunrise Senior Apartments, Series D, AMT, 0.1%***, 7/1/2036, LOC: Citibank NA Salem, OR, Hospital Facility Authority Revenue, Salem Hospital Project, Series C, 0.07%***, 8/15/2036, LOC: Bank of America NA San Jose, CA, Financing Authority Lease Revenue, Hayes Mansion, Series D, 0.15%***, 6/1/2025, LOC: US Bank NA (b) San Jose, CA, Financing Authority Lease Revenue, Ice Center, Series E1, 0.15%***, 6/1/2025, LOC: Bank of America NA (b) Santa Clara, CA, Electric Revenue, Series B, 0.06%***, 7/1/2027, LOC: Bank of America NA Sarasota County, FL, Public Hospital District Revenue, Sarasota Memorial Hospital, Series B, 0.08%***, 7/1/2037, LOC: Bank of America NA Southern California, Metropolitan Water District, Waterworks Revenue, Series B, 0.05%***, 7/1/2028, SPA: Landesbank Hessen-Thuringen St. James Parish, LA, Nustar Logistics, Series A, 0.1%***, 10/1/2040, LOC: JPMorgan Chase Bank Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facilities, Northwest Senior Edgemere Project, Series B, 144A, 0.08%***, 11/15/2036, LOC: LaSalle Bank NA Texas, A & M University of Texas Permanent Fund: Series A, 0.25%, 7/7/2011 Series A, 0.26%, 8/3/2011 Texas, Alliance Airport Authority, Inc., Special Facilities Revenue, Series 2088, 144A, AMT, 0.09%***, 4/1/2021, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. Texas, Capital Area Housing Finance Corp., Cypress Creek at River Apartments, AMT, 0.11%***, 10/1/2039, LOC: Citibank NA Texas, State General Obligation: Series D, 0.17%***, 12/1/2030, LOC: Lloyds TSB Bank PLC Series E, 0.17%***, 6/1/2032, LOC: Sumitomo Mitsui Banking (b) Texas, State Tax & Revenue Anticipation Notes: Series 3812, 144A, 0.06%***, 8/31/2011, LIQ: JPMorgan Chase & Co. 2.0%, 8/31/2011 Texas, State Veterans Housing Assistance Fund II: Series A, 144A, AMT, 0.1%***, 6/1/2034, SPA: Landesbank Hessen-Thuringen Series C, 0.17%***, 6/1/2031, SPA: JPMorgan Chase & Co. (b) Texas, University of Houston Revenues, Consolidated Systems, 0.08%***, 2/15/2024 Texas, Wells Fargo Stage Trust, Series 20C, 144A, AMT, 0.1%***, 5/1/2038, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Travis County, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Longhorn Village Project, Series B, 0.08%***, 7/1/2037, LOC: Bank of Scotland Tulsa, OK, Airports Improvement Trust, Special Facility Revenue, Bizjet International Sales & Support, Inc., 144A, AMT, 0.09%***, 8/1/2018, LOC: Landesbank Hessen-Thuringen Union County, NC, Enterprise Systems Revenue, 0.05%***, 6/1/2034, LOC: Bank of America NA University of New Mexico, Systems Improvement Revenues, 0.09%***, 6/1/2026, SPA: JPMorgan Chase Bank University of Texas, Financing Systems Revenues, Series B, 0.04%***, 8/1/2025, LIQ: University of Texas Investment Management Co. University of Washington, 0.24%, 7/7/2011 Vermont, Educational & Health Buildings, Financing Agency Revenue, Norwich University Project, 0.07%***, 9/1/2038, LOC: TD Bank NA Vermont, State Student Assistance Corp., Education Loan Revenue, Series C-2, 144A, AMT, 0.1%***, 12/15/2040, LOC: Lloyds Bank Vermont, State Student Assistance Corp., Education Loan Revenue., Series B-1, AMT, 0.08%***, 12/15/2039, LOC: Bank of New York Mellon Washington, State Economic Development Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series D, AMT, 0.11%***, 7/1/2030, LOC: JPMorgan Chase Bank Washington, State General Obligation, Series 16C, 144A, 0.1%***, 2/1/2036, LIQ: Wells Fargo Bank NA Washington, State Health Care Facilities Authority, Swedish Health Services, Series B, 0.07%***, 11/15/2046, LOC: Citibank NA Washington, State Housing Finance Commission, Multi-Family Revenue, New Tacoma Apartments Project, 0.08%***, 1/1/2040, LOC: Wells Fargo Bank NA Washington, State Housing Finance Commission, Nonprofit Revenue, St. Thomas School Project, Series B, 0.08%***, 7/1/2036, LOC: Bank of America NA Washington County, AL, Industrial Development Authority Revenue, Bay Gas Storage Co., Ltd. Project, 144A, 0.07%***, 8/1/2037, LOC: UBS AG West Virginia, Economic Development Authority, Solid Waste Disposal Facilities, Appalachian Power Co., Series A, 0.08%***, 12/1/2042, LOC: Sumitomo Mitsui Banking Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series B, 0.14%***, 3/1/2033, LOC: Fannie Mae & Freddie Mac (b) Wisconsin, State Health & Educational Facilities Authority Revenue, Wheaton Franciscan Systems, 0.08%***, 8/15/2036, LOC: PNC Bank NA Woodstock, IL, Multi-Family Housing Revenue, Willow Brooke Apartments, AMT, 0.11%***, 4/1/2042, LOC: Wells Fargo Bank NA Wyoming, Student Loan Corp. Revenue, Series A-3, 0.09%***, 12/1/2043, LOC: Royal Bank of Canada Total Municipal Investments (Cost $4,788,540,482) Repurchase Agreements 0.8% BNP Paribas, 0.01%, dated 6/30/2011, to be repurchased at $15,000,004 on 7/1/2011 (c) BNP Paribas, 0.03%, dated 6/30/2011, to be repurchased at $50,000,042 on 7/1/2011 (d) JPMorgan Securities, Inc., 0.0001%, dated 6/30/2011, to be repurchased at $10,000,000 on 7/1/2011 (e) Merrill Lynch & Co., Inc., 0.05%, dated 6/30/2011, to be repurchased at $20,255,584 on 7/1/2011 (f) Morgan Stanley & Co., Inc., 0.05%, dated 6/30/2011, to be repurchased at $98,000,136 on 7/1/2011 (g) The Goldman Sachs & Co., 0.03%, dated 6/30/2011, to be repurchased at $9,000,008 on 7/1/2011 (h) Total Repurchase Agreements (Cost $202,255,556) % of Net Assets Value ($) Total Investment Portfolio (Cost $25,966,476,794)+ Other Assets and Liabilities, Net Net Assets * These securities are shown at their current rate as of June 30, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of June 30, 2011. +The cost for federal income tax purposes was $25,966,476,794. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) Taxable issue. (c) Collateralized by $11,673,reasury Inflation Indexed Note, 1.875%, maturing on 7/15/2013 with a value of $15,300,054. (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Tennessee Valley Authority 4.5-6.75 7/18/2017- 9/15/2039 Federal National Mortgage Association 9/19/2011 Federal Home Loan Bank 1.0-6.8 7/23/2013- 9/3/2030 Federal Farm Credit Bank 0.156-0.205 9/7/2012- 9/16/2013 Total Collateral Value (e) Collateralized by $10,215,reasury Note, 1.375%, maturing on 11/30/2015 with a value of $10,203,517. (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Tennessee Valley Authority 9/15/2060 Federal Home Loan Bank 11/26/2012 Total Collateral Value (g) Collateralized by $93,667,371 Federal National Mortgage Association, 3.321-6.0%, maturing on 4/1/2033-5/1/2041 with a value of $100,447,963. (h) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 3.494-7.0 9/1/2013- 4/1/2041 Federal Home Loan Mortgage Corp. 7/1/2021- 11/1/2021 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Portfolio are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2011 in valuing the Portfolio's investments. For information on the Portfolio's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (i) $
